74 So.3d 147 (2011)
Clarence ALLEN, Petitioner,
v.
City of Jacksonville Honorable Jim FULLER Clerk, Respondent.
No. 1D11-4054.
District Court of Appeal of Florida, First District.
October 31, 2011.
Clarence Allen, pro se, Petitioner.
No appearance for Respondent.
PER CURIAM.
Petitioner files a petition for writ of mandamus seeking to compel the circuit court to respond to a notice of lis penden that petitioner served on the clerk of court in December 2005. Petitioner misunderstands the duty of the trial court in matters such as this. In an ordinary civil action, the trial court is under no obligation to rule on a complaint, motion or request on its own initiative. Instead, it is the litigant's obligation to take such actions as are necessary to prosecute the case to final disposition, and, in the course of that, to file such motions as may be necessary and bring those motions to the trial court's attention for a ruling. Absent *148 a showing that an express and distinct demand for performance of this sort has been made, mandamus will not lie. See Al-Hakim v. State, 783 So.2d 293 (Fla. 5th DCA 2001).
Accordingly, the petition for writ of mandamus is denied on the merits.
DAVIS, VAN NORTWICK, and ROWE, JJ., concur.